Opinion
Musgrave, Judge:
Plaintiffs, American Silicon Technologies, Elkem Metals Company, Glove Metallurgical, Inc., and SKW Metals & Alloys, Inc. (collectively “American Silicon”), moved for judgment upon the agency record contesting the final results of the first administrative review of the antidumping order on silicon metal from Brazil. Silicon Metal From Brazil; Final Results of Antidumping Duty Administrative Review, 59 Fed. Reg. 42,806 (1994). American Silicon requested the Court to remand the final results to the Department of Commerce based on eleven alleged errors. Defendant, the U.S. Department of Commerce (“Commerce”) opposed the motion for judgment on the agency record but consented to a remand on eight issues. The Court remands the final results with respect to these eight consented issues and stays the remaining three issues pending the results of the remand. The Court remands the following issues: (1) correct calculation of general selling and administrative (“GS&A”) expenses for Electrosilex Belo Horizonte (“Electrosilex”) for the month in question; (2) calculation of GS&A expenses using Electrosilex’s historical cost of manufacture (“COM”) data; (3) calculation of Companhia Ferroligas Minas Gerais-Minasligas’ (“Minasligas”) U.S. packing expenses removing the U.S. dollar exchange rate; (4) calculation of IPI and ICMS taxes (Brazilian value added taxes) Minasligas paid on imported electrodes removing the duty drawback adjustment; (5) recalculation of the interest rate for U.S. dollar receivables for Minasligas; (6) review of the calculated margin for Electrosilex that compared United States price (“USP”) to constructed *502value (“CV”) for a month other than the month of shipment; (7) review of the use of projected costs rather than replacement costs in determining Electrosilex’s CV; and (8) review of the adjustment of Minasligas’ interest expenses for “monetary correction of loans.” The following three issues are hereby stayed pending the results of the remand: 1) calculation of dumping margins based upon sales during the review period in absence of shipment into the U.S.; 2) treatment of ICMS and IPI taxes for Companhia Brasilaira Carbureto de Calcio (“CBCC”) and Minasli-gas; and 3) use of information from Solvay do Brasil’s (“Solvay”) consolidated financial statements in calculating CBCC’S montly interest expenses.